          Case 1:17-cv-05833-DLC Document 251 Filed 12/29/20 Page 1 of 1


                                   ESPOSITO, PLLC
                                   515 Madison Avenue, 8th Floor
                                       New York, NY 10022
                                         (212) 537-3896

                                                                            December 29, 2020

VIA ECF

Honorable Denise L. Cote
United States District Court, SDNY
500 Pearl Street, Room 1610
New York, NY 10007

       Re:     Knopf v. Esposito, No. 17cv5833 (DLC) (SN)

Dear Judge Cote:

        As you are aware, I represent myself in the above-referenced matter. I am writing to request
that you endorse the enclosed Stipulation and [Proposed] Order (“Stipulation”) regarding the
redaction and / or sealing of certain electronically filed documents in this case and the related Knopf
v. Phillips, No. 16-6601. The remaining parties to the above-referenced case have each signed the
Stipulation, electronically or otherwise.

         While I understand that your Individual Rules of Practice require an explanation regarding
why this request is being made, doing so would necessarily disclose the information sought to be
redacted and / or sealed. Should the Court require information beyond that which may be gleaned
from the Stipulation, I respectfully request that the Court schedule a remote conference to discuss the
salient issues.

       Thank you for your time and consideration of this request.

                                                             Respectfully submitted,

                                                             /s/ Frank Esposito

                                                             Frank Esposito

Enclosure
cc (via ECF): Parties of Record




                                          www.eplawllc.com
